     Case 4:18-cv-04020 Document 23 Filed on 07/08/20 in TXSD Page 1 of 14




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 UNITED STATES OF AMERICA                          )
                                                   )
            Plaintiff,                             )
                                                   )
            v.                                     )    Civil Action No. H-18-4020
                                                   )
 JAGMAIL S. GILL, and
 AMARJIT K. Gill                                   )
                                                   )
            Defendant,                             )

      UNITED STATES' MOTION TO APPOINT AND SUBSTITUTE PERSONAL
          REPRESENTATIVE FOR THE ESTATE OF JAGMAIL S. GILL

       Pursuant to 28 U.S.C. § 1651 and Rule 25 of the Federal Rules of Civil Procedure, the

United States of America, files this Motion to Appoint a Personal Representative for the estate of

Jagmail S. Gill for the limited purpose of defending this suit and to substitute such personal

representative for the now deceased Jagmail Gill. In support of this request, the United States

shows as follows:

       1.        On October 24, 2018, the United States brought separate actions to collect

penalties assessed against defendants Jagmail Gill and his wife, Amarjit Gill, for their failure to

report their financial interest in foreign bank accounts for calendar years 2005 through 2010

(“FBAR penalties”). The United States seeks to recover $740,848 in penalties against Jagmail

Gill for failure to report numerous foreign accounts. In contrast, the United States seeks to

recover only $55,304 in penalties against Amarjit Gill for failure to report, with one exception,

entirely different foreign accounts. Both Jagmail Gill and Amarjit Gill were personally served

and have filed Answers. The two cases were consolidated on April 2, 2020. (ECF 21).
     Case 4:18-cv-04020 Document 23 Filed on 07/08/20 in TXSD Page 2 of 14




       2.      On April 28, 2020, Counsel for Jagmail and Amarjit Gill informed the United

States by letter that Jagmail Gill had passed away on April 2, 2020, in the United Kingdom.

       3.      The FBAR penalties assessed against Jagmail Gill during his lifetime do not abate

upon his death; instead, they survived his death. See, e.g., United States v. Estate of Schoenfeld,

344 F. Supp. 3d 1354, 1375–1376 (M.D. Fla. Sept. 25, 2018) (collecting cases); see also United

States v. Green, No.1:19-CV-24026-KMM, 2020 WL 1980859, at *7 (S.D. Fla. Apr. 27, 2020).

       4.      The estate of Jagmail Gill is not a legal entity and cannot be sued as such. See

Henson v. Estate of Crow, 734 S.W.2d 648 (Tex. 1987) (citing Price v. Estate of Anderson, 552

S.W.3d 690, 691 (Tex. 1975)). The proper defendant in this case is the executor or personal

representative of Jagmail Gill’s estate.

       5.      Rule 25 of the Federal Rules of Civil Procedure allows this Court to order

substitution of the proper party upon the death of a party. But if the motion for substitution is not

made within 90 days after service of a statement noting the death, the action against the decedent

must be dismissed. Accordingly, it appears that a motion to substitute the personal representative

of Jagmail Gill’s estate as a defendant must be filed by July 27, 2020.1

       6.      On May 14, 2020, the United States filed a Suggestion of Death with this Court.

(ECF 22). In that notice, the United States noted that it was “unaware if an estate has been

opened on behalf of Jagmail Gill or if an executor/executrix has been named to represent the

Estate of Jagmail Gill.” Consequently, in anticipation that Defendant Amarjit Gill, as wife of the

now deceased Jagmail Gill, might promptly open a probate proceeding in state court and seek




1
  The United States was notified of Jagmail Gill’s death by email, and it is not clear that such
method of service was adequate to start to clock running under Rule 25. However, in an
abundance of caution the United States considers July 27, 2020 the earliest date that it’s time to
file this motion might expire.
                                                  2
     Case 4:18-cv-04020 Document 23 Filed on 07/08/20 in TXSD Page 3 of 14




appointment as personal representative for Jagmail Gill’s estate, the United States did not file a

motion for substitution at that time.

       7.      On June 25, 2020, Counsel for Amarjit Gill responded to an email inquiry from

this Court about the status of the case with the following:

       [T]he defendants are doing everything they can to act expeditiously. We recently
       received the United States’ initial disclosures and are preparing the defendants’
       disclosures for service on DOJ counsel. We intend to serve the initial disclosures
       by the close of business tomorrow. The formal opening of the estate and naming
       of an executor/executrix has also been delayed, however, the defendants will
       inform the United States and the court as soon as an official is formally named to
       represent the estate.

Gov. Exhibit A (emphasis added).

       8.      On July 1, 2020, Counsel for Amarjit Gill provided the following update:

       As promised, I discussed the status of official appointment of an estate
       representative for Mr. Gill with the clients. Unfortunately, it does not appear that
       we can provide you a date certain for official appointment of the
       executor/executrix. Mr. Gill’s estate involves assets across four different
       international jurisdictions and the coordinating of estate matters, including the
       official appointment of an executor/executrix here in the United states, during a
       pandemic is causing expected delays. Any estimate at this point cannot be
       guaranteed and we do not want to promise a date and not be able to meet that
       deadline. We would still request that you hold off on filing any motion with the
       court to appoint a representative because we believe that the estate is likely to be
       opened, and a formal appointment of the executor/executrix made, before briefing
       is completed and the court has time to rule on the motion. The client is working as
       hard as they can to finalize matters so that the estate can be formally opened in the
       United States and an executor/executrix officially appointed by the probate court.
       However, if you feel you cannot wait, and must file your motion, you may
       indicate that we are opposed and we will respond to the motion.

Gov. Exhibit B (emphasis added).

       9.      At the time of this filing, no probate estate has been established for

Jagmail Gill and no personal representative has been appointed for his estate.

       10.     The United States understands that the process of appointing a personal

representative for Jagmail Gill in state court may take more time than anticipated by Rule


                                                 3
     Case 4:18-cv-04020 Document 23 Filed on 07/08/20 in TXSD Page 4 of 14




25, however the United States must protect its claims against Jagmail Gill from being

subject to dismissal under Rule 25 if the aforementioned delays continue beyond July 27,

2020 – which now appears inevitable. Furthermore, without accusing Amarjit Gill or the

other potential heirs of Jagmail Gill of any intentional delay, the fact that they might

benefit financially if the United States’ claims against Jagmail Gill for over $740,000

were dismissed under Rule 25 cannot be ignored and would be inconsistent with leaving

them in sole control of the timing of an appointment of a personal representative to

defend this suit. Accordingly, the United States moves this Court to appoint a personal

representative for the limited purpose of defending this suit and to substitute such person

appointed by this Court for the decedent. In the event that a different personal

representative is eventually appointed in state court for broader purposes, another

substitution may be made.

       11.     As explained below, this Court has authority to appoint a personal

representative for Jagmail Gill’s estate for the limited purpose of defending this suit, and

the United States does not seek to have this Court probate Jagmail Gill’s will, administer

his estate, or dispose of his property. As such, the limited appointment of a representative

to accept service of process (which has already been completed) and defend this suit is

not prohibited by the probate exception to federal jurisdiction. Accordingly, the United

States proposes that the Court allow the United States to serve an order of appointment

on each category of persons authorized by Texas law to be the personal representative, in

the order established by Texas law, until one of those persons accepts the appointment.

       12.     At least two other courts have followed this approach by designating a

personal representative on behalf of an estate. See, e.g., Murphy v. United States, No.



                                                  4
     Case 4:18-cv-04020 Document 23 Filed on 07/08/20 in TXSD Page 5 of 14




3:18-CV-2809-E-BK, 2020 WL 1547848, at *1 (N.D. Tex. Feb 5, 2020) (“The

Government . . . requested that the Estate remain a party to the action until a personal

representative was appointed. To that end, the Government simultaneously moved to

appoint a personal representative for the Estate. That motion was granted.”) (internal

citations omitted). Exhibits C2 and D.

       13.     Once a representative is appointed for Jagmail Gill’s estate, the United

States will amend its complaint to substitute that person in place of Jagmail Gill.

                                           ARGUMENT

       The All Writs Act, 28 U.S.C. § 1651(a), authorizes federal courts to “issue all writs

necessary or appropriate in aid of their respective jurisdictions and agreeable to the usages and

principles of law.” See Grider v. Keystone Health Plan Cent., Inc., 500 F.3d 322, 328 (3d Cir.

2007) (noting that the All Writs Act confers “extraordinary powers” on federal courts); Burr &

Forman v. Blair, 470 F.3d 1019, 1027 (11th Cir. 2006) (opining that the All Writs Act invests

federal courts with “broad authority”). “The broad power conferred by the All Writs Act is aimed

at achieving ‘the rational ends of law.’ Thus, courts have significant flexibility in exercising their

authority under the Act.” United States v. Catoggio, 698 F.3d 64, 67 (2d Cir. 2012) (quoting

United States v. N.Y. Tel. Co., 434 U.S. 159, 172 (1977)). See United States v. Li, 55 F.3d 325,

329 (7th Cir. 1995) (“Federal courts have long recognized that the purpose of the All Writs Act

is to provide the instruments necessary to perform their duty, assuming those instruments are

‘agreeable’ to the usages and principles of law.”).




2
 In addition to relying on 28 U.S.C. § 1651(a) in both cases, the United States also relied on 26
U.S.C. § 7402 in Murphy (Exhibit c) because its claims there were for taxes under Title 26.
There are no Title 26 tax claims at issue in this case, and therefore the United States does not rely
on 26 U.S.C. § 7402 in this motion.
                                                  5
    Case 4:18-cv-04020 Document 23 Filed on 07/08/20 in TXSD Page 6 of 14




         Per the plain language of the statute, a party seeking relief under the Act must show

that: (1) the Court has an independent basis for subject matter jurisdiction over the case; (2)

issuing the writ is necessary or appropriate in aid of that jurisdiction; and (3) issuing the writ is

agreeable to the usages and principles of law. The United States addresses each requirement in

turn.

        a. The Court has independent bases for subject matter jurisdiction over this case.

         The All Writs Act requires that any federal court invoking it must have an independent

source of subject matter jurisdiction. In other words, the Act cannot itself provide a basis for

jurisdiction over the underlying dispute. See United States v. Denedo, 556 U.S. 904, 911 (2009)

(“As the text of the All Writs Act recognizes, a court’s power to issue any form of relief—

extraordinary or otherwise—is contingent on that court’s subject-matter jurisdiction over the

case or controversy.”); Baze v. Parker, 632 F.3d 338, 345 (6th Cir. 2011) (“[T]he statute does

not provide federal courts with an independent source of jurisdiction to issue writs, but only

with the authority to issue writs ‘in aid of their respective jurisdictions.’”) (quoting 28 U.S.C. §

1651(a)).

         This Court has two independent bases for subject matter jurisdiction over this action.

First, this Court has jurisdiction under 28 U.S.C. § 1345 because this case was commenced by

the United States. See 28 U.S.C. § 1345 (“[T]he district courts shall have original jurisdiction of

all civil actions, suits or proceedings commenced by the United States . . . .”). Second, this

Court also has jurisdiction under 28 U.S.C. § 1335(a) because the United seeks to collect

penalties assessed against Jagmail Gill under 31 U.S.C. § 5321(a). See 28 U.S.C. § 1355(a)

(“The district courts shall have original jurisdiction, exclusive of the courts of the States, of any




                                                 6
        Case 4:18-cv-04020 Document 23 Filed on 07/08/20 in TXSD Page 7 of 14




    action or proceeding for the recovery or enforcement of any fine, penalty, or forfeiture,

    pecuniary or otherwise, incurred under any Act of Congress . . . .”).

          b. Issuing a writ that appoints a personal representative for the Estate is necessary
             or appropriate in aid of the Court’s jurisdiction.

            Any writ issued under the All Writs Act must be necessary or appropriate in aid of the

    Court’s jurisdiction. 28 U.S.C. § 1651(a). Here, it is both necessary and appropriate for the

    Court to appoint a personal representative for the limited purpose of defending against this

    litigation on behalf of Jagmail Gill’s estate. Jagmail Gill passed away on April 2, 2020, but no

    probate estate has been opened. Until a personal representative is appointed, the case simply

    cannot move forward. This is because under Texas law, only a personal representative can

    prosecute or defend an action on behalf of a decedent. See Henson v. Estate of Crow, 734

    S.W.2d 648 (Tex. 1987), citing Price v. Estate of Anderson, 522 S.W.2d 690, 691 (Tex. 1975);

    Tex. Est. Code Ann. § 351.051(a)(4) (West) (authorizing a personal representative to “make a

    compromise or settlement in relation to property or a claim in dispute or litigation”).3

            Justice requires that this case be permitted to proceed to adjudication. The United States

    assessed penalties against Jagmail Gill for failing to timely file his financial interest in a

    substantial number of foreign bank accounts over a five-year period. When these penalties were

    assessed against him on October 28, 2016, they totaled $740,848. (ECF 1, ¶ 40). Despite the

    notice and demand for payment, Jagmail Gill failed to pay the penalties assessed against him,

    thereby allowing interest and other statutory additions to accrue. As of September 1, 2017, he



3
  An exception under Section 453.003 of the Texas Estate Codes allows a surviving spouse to
prosecute and defend certain claims pertaining to the community property when no executor or
administration has been appointed. However, here, the United States does not yet have sufficient
information to determine whether this provision would give the decedent’s surviving spouse all
of the authority needed to defend this suit for a judgment of personal liability against the
decedent which might then be payable from community property.
                                                      7
    Case 4:18-cv-04020 Document 23 Filed on 07/08/20 in TXSD Page 8 of 14




owed the United States $784,608.78. (ECF 1, ¶ 44). The estate of Jagmail Gill may have valid

defenses to assert, and it should be permitted that opportunity. But currently, it appears that no

one has standing to present those defenses to the Court. Likewise, it appears that no one

currently has standing to negotiate a settlement on behalf of Jagmail Gill’s estate. In contrast,

the United States’ seeks to recover only $55,304 from Amarjit Gill, and she may have a

financial incentive to delay the appointment of a personal representative for Jagmail Gill’s

estate until the 90 days under Rule 25 has expired and the United States’ much larger claims

against him would be subject to dismissal.

       The United States has considered petitioning a probate court to open an estate for

Jagmail Gill. However, resorting to that process is unwarranted given that the United States is

only seeking a personal representative to defend the estate in this litigation and avoid having its

claims against Jagmail Gill dismissed under Rule 25. The United States would likely have

difficulty preparing a petition in probate court given that it has limited knowledge about the

decedent’s assets, debts, and surviving family members. Additionally, it could take a significant

period of time to obtain the necessary relief in the probate court. As stated, the potential

deadline to file a motion for substitution in this case is July 27, 2020.

      c. Issuing a writ that appoints a personal representative for the estate of
         Jagmail Gill is agreeable to the usages and principles of law.

       Any writ issued under the All Writs Act must be “agreeable to the usages and principles

of law.” 28 U.S.C. § 1651(a). For purposes of this particular writ, it is necessary to discuss the

“probate exception” to federal court jurisdiction and Texas probate law.

              i. The requested writ does not run afoul of the probate exception.

       The probate exception “precludes federal courts from interfering with persons and

property that are in the custody of a state probate court.” Sykes v. Cook Cty. Circuit Court Prob.

                                                 8
    Case 4:18-cv-04020 Document 23 Filed on 07/08/20 in TXSD Page 9 of 14




Div., 837 F.3d 736, 741 (7th Cir. 2016). This exception4 reflects “the general principle that,

when one court is exercising in rem jurisdiction over a res, a second court will not assume in

rem jurisdiction over the same res.” Marshall v. Marshall, 547 U.S. 293, 311 (2006). Put

another way:

          The rationale for the rule is that in situations where a state court controls the subject of a
          custody battle or the property in a decedent’s estate, another court should not
          ‘be permitted to elbow its way into such a fight,’ particularly because state courts are
          assumed to have developed a core proficiency in probate and domestic relations matters.

Sykes, 837 F.3d at 741 (quoting Struck v. Cook Cty. Pub. Guardian, 508 F.3d 858, 860 (7th Cir.

2007)).

          As the Supreme Court explained in Marshall, “the probate exception reserves to state

probate courts the probate or annulment of a will and the administration of a decedent’s estate;

it also precludes federal courts from endeavoring to dispose of property that is in the custody of

a state probate court.” 547 U.S. at 311–12. However, “it does not bar federal courts from

adjudicating matters outside those confines and otherwise within federal jurisdiction.” Id. at

312. This doctrine is “narrow,” id. at 305, and “of distinctly limited scope.” Id. at 310.

Similarly, the court in Williams v. United States held that the probate limitation did not

foreclose federal district court's jurisdiction to adjudicate United States' cross-claim seeking

determination of validity and amount of tax claims against decedent's estate, where judgment

sought would not interfere with state probate court's possession of estate property or implicate

validity of probate court proceedings. 327 F. Supp.2d 720 (S.D. Tex. 2004).



4
  The probate exception is generally referred to as “the probate exception to federal diversity
jurisdiction.” Chevalier v. Estate of Barnhart, 803 F.3d 789, 801 (6th Cir. 2015) (emphasis added). See
Jones v. Brennan, 465 F.3d 304, 306 (7th Cir. 2006) (“The probate exception is usually invoked in
diversity cases, and the courts are divided over its applicability to federal-question cases, such as this
case.”). This is not a diversity case, as noted above. Even assuming the probate exception could apply to
this case, it does not prohibit the requested writ.

                                                   9
   Case 4:18-cv-04020 Document 23 Filed on 07/08/20 in TXSD Page 10 of 14




        Post-Marshall, “the probate exception is limited to two categories of cases: (1) those

that require the court to probate or annul a will or to administer a decedent’s estate, and (2)

those that require the court to dispose of property in the custody of a state probate court.” Lee

Graham Shopping Ctr., LLC v. Estate of Kirsch, 777 F.3d 678, 680–81 (4th Cir. 2015). See

Three Keys Ltd. v. SR Util. Holding Co., 540 F.3d 220, 227 (3d Cir. 2008) (concluding that

prior cases which “interpreted the probate exception as a jurisdictional bar to claims

‘interfering’ with the probate, but not seeking to probate a will, administer an estate, or assume

in rem jurisdiction over property in the custody of the probate court” reflect an interpretation of

the doctrine that “was overbroad and has been superseded by Marshall”).

      Issuing the requested writ would not require this Court to probate Jagmail Gill’s will,

administer his estate, or dispose of property that is in the custody of a state probate court.

Rather, the writ would merely appoint a personal representative for Jagmail Gill’s estate for the

limited purpose of defending against the Government’s claims in this case. See Lee Graham

Shopping Ctr., 777 F.3d at 681 (“A case does not fall under the probate exception if it merely

impacts a state court’s performance of one of these tasks [referring to those enumerated by the

Marshall Court].”). Accordingly, the requested writ does not run afoul of the probate exception.

              ii. The requested writ is consistent with Texas probate law.

       As noted above, under Texas law, a personal representative can make a compromise or

settlement in relation to property or a claim in dispute or litigation. See Tex. Est. Code Ann. §

351.051 (West). Consistent with this rule, the requested writ appoints a personal representative

to represent Jagmail Gill’s estate for purposes of this litigation.




                                                 10
    Case 4:18-cv-04020 Document 23 Filed on 07/08/20 in TXSD Page 11 of 14




         Texas law also specifies that when a court is appointing a personal representative, it

shall grant letters testamentary or of administration to persons qualified to act, in the following

order:

         (1) the person named as executor in the decedent's will;

         (1-a) the person designated as administrator as authorized under Section 254.006;

         (2) the decedent's surviving spouse;

         (3) the principal devisee of the decedent;

         (4) any devisee of the decedent;

         (5) the next of kin of the decedent;

         (6) a creditor of the decedent;

         (7) any person of good character residing in the county who applies for the letters;

         (8) any other person who is not disqualified under Section 304.003; and

         (9) any appointed public probate administrator.

Tex. Est. Code Ann. § 304.001 (West).

         The requested writ is also consistent with this provision of Texas law. It establishes a list

of possible personal representatives that observes the mandatory order of priority, based upon

the limited information available at this time. It also requests additional information from

Amarjit Gill regarding other individuals who should be considered for the appointment.

         The United States has already requested a copy of the decedent’s will from counsel for

Mrs. Gill so that it may properly serve any person designated in the will as an executor or

administrator with a writ or order issued from this Court to accept or decline an appointment as

personal representative. However, to date, no copy of the will has been provided. The next

person given priority for appointment by Texas law is the spouse of the decedent. Here, that is


                                                 11
    Case 4:18-cv-04020 Document 23 Filed on 07/08/20 in TXSD Page 12 of 14




 Amarjit Gill who is already a defendant in this federal suit involving the same issues and at least

 one overlapping foreign account. Moreover, because it is possible that the United States’

 claims against Jagmail Gill may be a claim against the community estate of Jagmail Gill and

 Amarjit Gill, Section 453.003 of the Texas Estates Code may give her additional authority to

 defend those claims.

       For the reasons set forth above, the United States moves the Court to enter the attached

proposed order beginning the process to appoint and substitute a personal representative for the

estate of Jagmail Gill.


                                              RICHARD E. ZUCKERMAN
                                              Principal Deputy Assistant Attorney General

                                              /s/ Herbert W. Linder
                                              HERBET W. LINDER
                                              Ohio Bar No. 0065446
                                              Attorney, Tax Division
                                              Department of Justice
                                              717 N. Harwood, Suite 400
                                              Dallas, Texas 75201
                                              (214) 880-9754
                                              (214) 880-9741 (facsimile)
                                              Herbert.W.Linder@usdoj.gov
                                              ATTORNEYS FOR THE UNITED STATES




                                                12
    Case 4:18-cv-04020 Document 23 Filed on 07/08/20 in TXSD Page 13 of 14




                            CERTIFICATE OF CONFERENCE

       I certify that I conferred with counsel for Defendants, Joshua Smeltzer, on June 30, 2020,
and he stated that he was opposed to the relief sought in the motion.

                                                    /s/ Herbert W. Linder
                                                    Herbert W. Linder




                                               13
    Case 4:18-cv-04020 Document 23 Filed on 07/08/20 in TXSD Page 14 of 14




                                 CERTIFICATE OF SERVICE

        I certify that on July 8, 2020, notice of filing of this document was made by delivery of the
notice of electronic filing that is automatically generated by ECF on the following registered ECF
users pursuant to Local Rule 5.1(d):

Nicole M. Elliott
HOLLAND & KNIGHT
800 17th Street NW, NW, Suite 1100
Washington, D.C. 20006

Joshua D. Smeltzer, Esq.
Brown Fox, PLLC
8111 Preston Road, Suite 300
Dallas, TX 75225



                                                      /s/Herbert W. Linder
                                                      HERBERT W. LINDER




                                                 14
